           Case 1:19-cv-01574-AJN Document 58 Filed 01/31/20 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK


 THE INNOCENCE PROJECT, INC.

                             Plaintiff,

          v.                                            Case No. 19-cv-1574-AJN

 NATIONAL MUSEUM OF HEALTH AND
 MEDICINE, et al.,
                   Defendants.


                                           NOTICE OF FILING

         Plaintiff’s counsel submits this notice and the attached exhibit in connection with the pending

motion to lift the protective order in this matter with respect to a certain document found in the archives

of the National Museum of Health and Medicine. ECF Nos. 39, 42, 45. The Court invited both the author

of the document in question and its subject to provide their views to the Court regarding potential

disclosure. ECF No. 45. The Court extended the deadline for such submissions through January 31, 2020,

following a request from the document’s author. ECF No. 51.

         Attached, as Exhibit A, is a letter from the subject of the document in question to the Court

addressing this matter and explaining that he does not oppose disclosure. He transmitted the attached

letter, signed and dated January 15, 2020, to undersigned counsel by electronic means. On Tuesday,

January 28, 2020, he asked undersigned counsel to submit the letter to the Court on his behalf. While we

do not represent him, we are submitting the letter to the Court per his request so that the Court has the

benefit of his views.

         A motion to seal the attached exhibit is being filed concurrently with this Notice because it

contains information that remains subject to the nondisclosure requirements of the protective order

pending the Court’s resolution of the present litigation. Defendant’s counsel takes no position regarding

the filing of this notice.
         Case 1:19-cv-01574-AJN Document 58 Filed 01/31/20 Page 2 of 2




                                           Respectfully submitted,

                                           /s/Jonathan Manes
                                           Jonathan Manes
                                           Roderick & Solange MacArthur Justice Center
                                           160 E. Grand Ave., 6th Fl.
                                           Chicago, IL 60611
                                           (312) 503-0012 (tel)
                                           (312) 503-0891 (fax)
                                           jonathan.manes@law.northwestern.edu

                                           Counsel for Plaintiff

Dated: January 31, 2020
       Chicago, IL




                                       2
